I cannot join in the holding that the six-year limitation is to be computed from the time when the disability arises from the injury. Such a holding, it seems to me, would effectually destroy the rule of limitation, for it is well known that some after effects may not develop for many years.
Neither do I join in the holding that the testimony by the doctor, agreed upon before the deputy, binds the department in making findings of fact, there being other evidence before the department to the contrary.
The award by the department should be affirmed.
FEAD, C.J., and NORTH, J., concurred with WIEST, J. *Page 677